DETAILED ACTION
	Receipt is acknowledged of applicants' amendments to the claims, remarks, and RCE, all filed on 14 December 2020.
The present application is being examined under the pre-AIA  first to invent provisions. 
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
*  *  *  *  *
Claim Interpretation
Independent claim 28 recites a method of preparing a nicotine-containing pharmaceutical composition comprising 3 steps: (i) a mixing step of a melted mixture (no temperature is recited); (ii) cooling the mixture to about 143 degrees C and incorporating a nicotinic compound into the cooled mixture; and (iii) a second cooling step to room temperature to form a solid composition.  The claim contains the proviso wherein the mixture does not comprise a gum component.  The claim additionally recites that the composition is translucent.  Claim 41 depends on claim 28 and recites adding one or more components selected from flavorants, sweeteners, and NaCl, however the claim does not recite at what step the additional component(s) is added, leading to indefiniteness of the claim language, as explained in the rejection under 35 USC 112(b), below.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 41 recites, “adding one or more components selected from the group consisting of flavorants, sweeteners, and NaCl.”  However, the claim does not state at what step of claim 28 the additional component is added.  According to the specification, agents such as flavorants, the nicotinic compound, and sweeteners are added when the composition melt is cooled to about 120 degrees C, however, a step cooling the mixture to 120 degrees C is not recited in claim 28.  Step (ii) is conducted at 143 degrees C and step (iii) is conducted at room temperature, neither of which are appropriate for adding agents such as flavorants and sweeteners, according to the specification.  Therefore, claims 41-45 are inconsistent with claim 28 in view of the disclosure.  Appropriate correction is required.    
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-30, 33-39, 41-43, 46 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 13 November 2014).
Lieu teaches a solid oral dosage form comprising a glassy matrix comprising at least on substantially non-hygroscopic sugar alcohol capable of forming a glassy structure and a nicotine active (see, e.g., [0019]-[0021]).
Regarding claim 28, Liu teaches preparation of the solid oral dosage from by: (1) mixing and heating, forming a melt of the substantially non-hygroscopic sugar alcohol and optionally other sugar components; (2) cooking the melt; (3) removing excess moisture from the melt; (4) cooling the melt until the melt is a plastic-like, workable mass; (5) while 
Regarding claims 28, 33, and 36, Liu discloses up to 99% of a non-hygroscopic sugar alcohol such as isomalt (see [0026]).
Regarding claims 28, 34, 35, 37, and 38, xylitol is disclosed at a concentration of 1-20% (see claim 17 of Liu). 
Regarding claim 28, the oral dosage form may be essentially free of water-soluble gelling agents (see [0045]).
Regarding claim 28, the product may be transparent (see [0065]).
Regarding claims 29 and 30, the nicotinic compound may be a salt, such as nicotine polacrilex (see [0030]).
Regarding claim 39, lozenges are disclosed (see [0022]).
Regarding claims 41-43, flavoring agents such as mint are disclosed at a concentration of 0.5-5% (see [0040]).
Regarding claims 46 and 47, the sugar components are added and cooking continued to a final temperature of 145-165 degrees C (see [0062]).
Regarding the newly added limitation to claim 28, i.e., incorporating a nicotinic compound when the mixture is about 143 degrees C, Liu teaches adding a nicotine active to the mixture when the composition is a plastic-like mass cooled to below the cooking temperature of 145-165 degrees C (see [0062]), suggesting a general teaching of any temperature below 145 degrees C where the mixture is a plastic-like mass.  Regarding specific examples, Example 4 adds the nicotinic compound at 135 degrees C (see [0085]).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In this case, one skilled in the art would have expected the same properties when the nicotinic compound is added at 143 degrees C or 135 degrees C because Applicant has not shown any criticality or unexpected results with 143 degrees C.  To the contrary, the instant specification explicitly states that the nicotinic compound may be added at 120 degrees C (see [0069] of the published application).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to prepare a nicotine containing composition with the method recited in claim 28, as taught by Liu.  One of 
*
Claims 28-39, 41-47, and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 13 November 2014) in view of U.S. 2005/0123502 ("Chan”) (see IDS filed on 13 November 2014) as applied to claims 44 and 45 further in view of U.S. 2004/0191322 (“Hansson”) (see IDS filed on 13 November 2014) as applied to claims 31 and 32 and further in view of U.S. 2008/0286341 (“Andersson”) (see IDS filed on 13 November 2014).
Liu is discussed above.  This reference differs from the instant claims in it does not teach a porous particulate carrier or sucralose and sodium chloride.
Chan teaches an oral composition comprising a nicotine active (see, e.g., abstract).  The composition may be formulated as a lozenge or candy (see [0050]).  Sucralose is disclosed (see [0069]), suggesting claim 44.  Additionally, sodium chloride is disclosed at a concentration of 0.5-5% (see [0024]), suggesting claim 45.
Hansson teaches a nicotine-containing particulate material for release of nicotine the material comprising a combination of nicotine or a pharmaceutically acceptable salt, complex or solvate thereof and a microcrystalline cellulose (see, e.g., abstract).
Regarding claims 31 and 32, Hansson teaches sorption of nicotine in the form of a solution containing nicotine as a base on a microcrystalline cellulose (see [0010]).  Hansson explains that sorption of nicotine on microcrystalline cellulose particles is beneficial because it results in a physical and chemically stable dry particulate material with a very fast and complete release (see [0010]).
Regarding claim 53, while Liu teaches adding a buffer to the composition (see, e.g., [0035] and [0065]) the reference does not disclose the specific buffers recited in claim 53.  However, buffers such as arginine are known to be used in the art of nicotine containing oral dosage forms, as taught by Andersson (see, e.g., Table 1).   

*  *  *  *  *


Response to Arguments
Applicant's arguments filed on 14 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that Liu does not teach incorporating nicotine at a temperature of about 143 degrees C.  See remarks, pages 7-8.  In response, as noted in the substantive rejection, Liu teaches adding a nicotine active to the mixture when the composition is a plastic-like mass cooled to below the cooking temperature of 145-165 degrees C (see [0062]), suggesting a general teaching of any temperature below 145 degrees C where the mixture is a plastic-like mass.  Regarding specific examples, Example 4 adds the nicotinic compound at 135 degrees C (see [0085]).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  In this case, one skilled in the art would have expected the same properties when the nicotinic compound is added at 143 degrees C or 135 degrees C because Applicant has not shown any criticality or unexpected results with 143 degrees C.  To the contrary, the instant specification explicitly states that the nicotinic compound may be added at 120 degrees C (see [0069] of the published application).  
Applicant argues that “one would be led away from altering the temperature to a temperature taught, e.g., to lead to unwanted discoloration in the final product.  See remarks, page 8.  In response, Examiner respectfully submits that Liu’s reference of a preferred (not required) temperature of below 130 degrees C in order to avoid discoloration of the sugar components at [0065] is directed to buffer, not a nicotinic compound, as recited in claim 28.  To the contrary, Liu discloses adding a nicotinic compound a temperature above 130 degrees C (135 degrees C) in Example 4, as noted in the substantive rejection. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615